DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  December 8, 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Shuichi et al.  (JP 2013206844, provided on IDS 09/04/2019, using EPO machine translation for citations), further in view of Kim et al. (US 20130280587). 
Regarding claims 1 and 3, Shuichi discloses a plurality of laminated cell batteries 10 stacked [0027], reading on the claimed battery pack. The battery cell 10 includes a connecting surface 113 [0028]  reading on the claimed  lead tab led out of a laminate film casing, see  also figure 1.  Shuichi further discloses an electrode connection structure 1 for connecting the electrodes in the plurality of battery cells [0024] reading on the claimed coupling assisting member. The electrode connection structure 1 includes a conductive connection tab 2 [0024], reading on the claimed conductive plate member. See figure 1, the conductive connection tab 2 has a main surface disposed between and electrically connected to lead out tabs 113 of two adjacent battery cells. The conductive connection tab 2 is  disposed so as to be in contact with the connected electrode 11 via the lead tabs 113 [0024], the lead tab 113 and the main surface of the conductive connection tab 2 are conductively connected.  Examiner notes the coupling assisting member  1 includes the conductive connection tab 2 which electrically connects the battery electrodes and therefore the coupling assisting member  1 assists in electrically connecting adjoining battery cells.  See figure 1 , the lead tab 113 follows and makes contact with the coupling assisting member 1. 

    PNG
    media_image1.png
    533
    443
    media_image1.png
    Greyscale

Shuichi et al.  figure 1
Shuichi does not disclose a vibration transmission ratio changing bend provided  on the tab. Kim discloses a battery module 1 including at least two battery cells 100 and a plurality of electrode tabs 200 extending from each of the battery cells connected to each other [0036].  The battery module includes an extension 210 in which the electrode tab 200 extends is bent [0027]. The battery module 1 generates  a damping effect absorbing the vibrations like a spring by bending the extension 210 downwardly so as to form the electrode tab 200 in a zigzag form (bend), thereby preventing the battery cell 100 from being damaged from the vibrations  [0045], thereby minimizing the damage to the battery cell [0060]. It would have been obvious to one having ordinary skill in the art to have the electrode tabs 113 of Shuichi be bent, as taught by Kim in order to absorb vibrations therefore preventing damage to the battery cells. 
  Examiner notes that the phrase “a vibration transmission ratio” is functional language and does not define a structure, and functional language holds no patentable weight. Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). See also MPEP § 2114. (Claims 1 and 3)
Regarding claims 2 and 4, Shuichi discloses all of the limitations as set forth above in claims 1 and 3. Shuichi further discloses the electrode connection structure 1 includes a pressing member 3 for pressing  the electrode [0024], reading on the claimed guide plate.  Shuichi does not disclose the guide plate (pressing member 3) forms a bend on the lead tab.  Kim discloses the battery module includes an extension 210 (guide plate) in which the electrode tab 200 extends is bent [0027]. The battery module 1 generates  a damping effect absorbing the vibrations like a spring by bending the extension 210 (guide plate) downwardly so as to form the electrode tab 200 in a zigzag form (bend), thereby preventing the battery cell 100 from being damaged from the vibrations  [0045], thereby minimizing the damage to the battery cell [0060]. It would have been obvious to one having ordinary skill in the art to have the  guide plate (pressing member 3) of modified Shuichi be bent as to from a bend on the lead tab 113, as taught by Kim in order to absorb vibrations therefore preventing damage to the battery cells.  
Examiner notes that the phrase “a vibration transmission ratio” is functional language and does not define a structure, functional language holds no patentable weight. Claims 2 and 4). 
Regarding claims 5 and 6, Shuichi discloses all of the limitations as set forth above in claims 1 and 3. Shuichi further discloses the connection tab 2 (conductive plate member)  is provided with  a holding portion 21 [0037], reading on the claimed  fixing portion that fixes  the conductive plate member (connection tab 2).  (Claims 5 and 6)
Regarding claims 7 and 8, Shuichi discloses all of the limitations as set forth above in claims 1 and 3.  Shuichi further discloses the battery pack has a natural frequency fn. Examiner notes the definition of natural frequency is the frequency at which a system moves/ oscillates in the absence of any force. Examiner notes that every material has a natural frequency and therefore the battery pack of Shuichi has a natural frequency fn.  Shuichi further discloses a plurality of protrusions 25 projecting towards the electrode 11 [0030]. The plurality of protrusions 25 provided on the connection tab 2  bite into the electrode 11. The plurality of protrusions 25 deform due to the pressing force generated by the pressing member 3, as  a result, it is possible to absorb variations in the plate thickness of the electrode 11 and the dimensions of the respective components, to secure the contact area and the surface pressure between the electrode 11 and the connection tab 2 and to reduce the electrical contact resistance [0035]. Examiner notes the protrusion 25 reads on the claimed device which connects the lead tab 113 and the main surface of the conductive plate (connection tab 2), see also figure 1. Examiner notes all materials have a frequency.
 In an effort to optimize  the role of protrusions to absorb variations of the electrode thickness, it would have been obvious to one having ordinary skill in the art to optimize  the natural frequency of the battery pack and the frequency of the protrusion 25 ( device that connects the lead tabs and the conductive plate), to  where a frequency ratio u, which is a ratio of the natural frequency fn of the battery pack to a frequency f of a device which connects the lead tab and the main surface of the conductive plate member is greater than                         
                            √
                            2
                        
                     , in order to secure the contact area and the surface pressure between the electrode 11 and the connection tab 2 and to reduce the electrical contact resistance.   (Claims 7 and 8)
Response to Arguments
Applicant’s arguments filed  December 8, 2021  have been fully considered and are persuasive.  The 35 U.S.C. 103 as being unpatentable over  Higuchi et al.  has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/Examiner, Art Unit 1722          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722